Citation Nr: 0823433	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for cellulitis.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as secondary to the 
service-connected amebiasis.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.  

5.  Entitlement to a compensable rating for amebiasis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1966 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  In that decision, the RO denied service 
connection for bilateral hearing loss; cellulitis; 
gastroesophageal reflux disease (GERD), to include as 
secondary to the service-connected amebiasis, and post-
traumatic stress disorder (PTSD).  Additionally, the RO 
determined that a compensable evaluation for 
service-connected amebiasis was not warranted.  

Previously, in July 1999, the Board denied service connection 
for right ear defective hearing and for a skin disorder, both 
as a result of in-service herbicide exposure.  These 
decisions are final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2004).  As the current appeal considers 
the issues of entitlement to service connection for bilateral 
hearing loss and cellulitis on a direct basis only (rather 
than as a result of in-service herbicide exposure, which was 
the only basis considered by the Board in July 1999), the 
veteran's current hearing loss and cellulitis claims are 
being considered and addressed as original claims.  

In a statement received at the RO in April 2004, the veteran 
raised the issue of entitlement to service connection for 
hypertension, as secondary to the claimed PTSD.  The RO has 
not adjudicated this secondary service connection claim, 
which is referred to the agency for appropriate action in the 
first instance.  

The issues of entitlement to service connection for 
cellulitis, entitlement to service connection for GERD (to 
include as secondary to the service-connected amebiasis), 
entitlement to service connection for PTSD, and entitlement 
to a compensable rating for service-connected amebiasis will 
be addressed in the REMAND portion of the decision below and 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The veteran does not have an impaired bilateral hearing 
disability for VA compensation benefit purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

A letter issued in May 2004 notified the veteran of the type 
of evidence needed to support his claim for service 
connection for hearing loss.  This letter also informed him 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  Further, the letter notified 
him of his opportunity to submit "any other evidence or 
information that . . . [he] think[s] will support . . . [his] 
claim," "additional evidence," as well as "any evidence in 
. . . [his] possession that pertains to . . . [his] claim."  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board acknowledges that the veteran has not been notified 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5) 
with respect to his claim for service connection for hearing 
loss.  See Dingess/Hartman, 19 Vet. App. at 488.  However, as 
will be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
this condition.  Consequently, no rating or effective date 
will be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision with respect to this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with adequate VCAA notice 
regarding his hearing loss claim in May 2004, and did not 
initially adjudicate the claim until August 2004.  
Accordingly, the timing of the notice preceded the initial 
adjudication of the claim.  

As to the duty to assist, the Board also finds that all 
provisions of the VCAA have been met with respect to the 
hearing loss claim.  All available service medical records, 
as well as all relevant treatment records adequately 
identified by the veteran, have been obtained and associated 
with his claims folder.  Additionally, the veteran was 
provided a VA examination with respect to this claimed 
condition.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his hearing loss claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the hearing loss claim based 
upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Throughout the current appeal, the veteran has asserted that 
he developed bilateral hearing loss as a result of his active 
military duty.  He believes that his current hearing problem 
is associated with his in-service responsibilities which 
included loading and shooting a gun without ear protection.  
See, e.g., T. at 21.  Although the veteran reports 
experiencing hearing problems for many years, he also admits 
that he is unsure if this condition has worsened.  
T. at 31-32.  

According to a DA Form 20, Enlisted Qualification Record 
(DA Form 20), the veteran's principal duty during his one 
year service in the Republic of Vietnam beginning in December 
1966 was an ammunition handler.  He participated in the 
Vietnam Counter Offensive Phase II in August 1967.  While 
subsequently stationed at Fort Bragg between January and 
April 1968, he served as a cannoneer.  

The audiological evaluation completed at the May 1968 
separation examination reflected a finding of 40 decibels at 
4000 Hertz bilaterally.  Significantly, however, a 
post-service March 2004 VA evaluation was negative for 
hearing loss.  

Further, a June 2004 VA audiological examination reflected 
the following puretone thresholds:  20 decibels at 500 Hertz, 
5 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 
10 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz (in 
the veteran's right ear) and 20 decibels at 500 Hertz, 
10 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 
25 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz (in 
his left ear).  The veteran had speech recognition scores of 
98 percent correct in his right ear and 94 percent correct in 
his left ear.  The examiner, who had access to, and an 
opportunity to review, the veteran's claims folder, concluded 
that the veteran's mild hearing loss is "most likely caused 
by his military service."  

Significantly, however, as the June 2004 VA examiner 
acknowledged, the results of that audiological testing do not 
provide a finding of a bilateral impaired hearing disability 
for VA compensation benefit purposes.  See 38 C.F.R. § 3.385.  
As the claims folder contains no competent evidence of a 
current bilateral impaired hearing disability for VA 
compensation benefit purposes, the Board finds that the 
preponderance of the evidence in this case is against the 
claim for service connection for bilateral hearing loss.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied given the absence of a currently recognizable 
disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  Should the veteran's hearing loss 
condition worsen in the future, however, he may wish to 
consider submitting a claim to reopen if or when he meets the 
auditory threshold requirements set forth in 38 C.F.R. 
§ 3.385.  

ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

I. Service Connection for Cellulitis

The veteran contends that his cellulitis began during service 
and that he continues to have problems with this disorder 
occasionally.  During service the veteran was treated for 
cellulitis of the right forearm in August 1967.  Following 
separation from service, the veteran reports that, for the 
most part, he has treated this condition on his own without 
seeking medical care.  In view of the documented occurrence 
of cellulitis during service and the veteran's report that 
the same physical manifestations of this condition have 
continued to exist from the time of separation from service 
to the present, the Board finds that the veteran must be 
provided a medical examination with respect to this 
condition.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Additionally, at the September 2006 personal hearing, the 
veteran provided the names of two private physicians who had 
purportedly rendered post-service treatment to him for his 
cellulitis.  The veteran's representative asserted that she 
would attempt to obtain copies of those treatment records.  
See, e.g., hearing transcript (T.) at 26-29.  However, no 
such additional evidence was subsequently submitted.  On 
remand, the veteran should be contacted and requested to 
submit additional information concerning the two physicians 
so that VA can attempt to obtain any available records from 
them.  

II.  Service Connection For GERD, To Include As Secondary To 
The Service-Connected Amebiasis

As discussed above, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. §§3.159(b) 
(2007).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record:  (1)  that is 
necessary to substantiate the claim, (2)  that VA will seek 
to provide, and (3)  that the claimant is expected to 
provide.  In addition, VA must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. §§3.159(b)(1) (2006).  
VCAA notice should be provided to a claimant before the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II) and 
VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 485, 489-490 
(2006).  

The letter issued to the veteran in May 2004 in the present 
case includes a discussion of the information and evidence 
necessary for the grant of service connection for GERD on a 
direct basis.  However, the document does not include a 
discussion of the information and evidence needed for an 
award of the secondary service connection aspect of this 
issue, which has also been developed for appellate review.  A 
remand of the veteran's GERD claim is, therefore, necessary 
to correct this VCAA notification deficiency.  

III.  Service Connection For PTSD

Establishment of service connection for PTSD in particular 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2007); see also 38 U.S.C.A. § 1154(b) (West 2002).  
If it is not shown that a veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

In the present case, the veteran contends that the airfield 
at which he landed in Tan (or Dan) Nang, Vietnam on 
December 2, 1966, was bombed a few minutes after his arrival; 
that he was trained as a cannoneer, which included 
responsibilities of loading a 105 Howitzer; that his unit 
came under enemy attacks (e.g., sniper fire) when it moved 
from place to place; and that he witnessed a Vietnamese 
civilian shoot another Vietnamese civilian in the back of the 
head.  T. at 3-13, 29.  

Service personnel records included in the claims folder 
confirm that the veteran served in the Republic of Vietnam 
for one year.  Specifically, a DA Form 20 indicates that the 
veteran's principal duty during his one year service in the 
Republic of Vietnam beginning in December 1966 was an 
ammunition handler with Battery A, 5th Battalion, 27th 
Artillery and that he participated in the Vietnam Counter 
Offensive Phase II in August 1967.  While subsequently 
stationed at Fort Bragg between January and April 1968, he 
served as a cannoneer.  

Importantly, however, no attempt has been made to verify the 
veteran's reported in-service stressors.  A remand of his 
PTSD claim is necessary, therefore, to corroborate his 
purported in-service stressors.  Such efforts should also 
include obtaining, and associating with the claims folder, 
any additional service personnel records which may be 
available.  

Moreover, VA medical reports reflect recent outpatient 
treatment for diagnosed PTSD.  These records include 
references to the veteran's involvement in "combat 
situations, . . . mortar attacks, and other threats to his 
life daily," as well as his witnessing of an Asian man 
shaking hands with, and then shooting, another man.  However, 
the reports do not provide the specific stressors upon which 
the diagnoses of PTSD were based.  In any event, as the Board 
has discussed, the veteran's purported in-service stressors 
are currently unverified.  Consequently, the Board finds 
that, if the veteran's purported in-service stressors are 
verified on remand, he should then be provided a VA 
examination to determine whether there is a nexus between any 
verified stressors and the current diagnosis of  PTSD.  

Further, at the recent personal hearing, the veteran 
testified that he began drinking alcohol heavily a little 
more than two years after his separation from service and 
that, as a result, he was placed in an alcohol detoxification 
program by his employer.  T. at 14, 29-30.  Records of such 
treatment are not included in the claims folder.  On remand, 
therefore, an attempt should be made to obtain, and to 
associate with the claims folder, copies of all such 
treatment records which are available.  

Additionally, as previously discussed in this decision, the 
Court has recently held that, in the context of a claim for 
service connection, the VCAA requires, among other things, 
that VA provide claimants notice of the manner in which 
disability ratings and effective dates are assigned for 
awards of disability benefits.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  A complete and thorough review of 
the claims folder indicates that the veteran has not been 
provided such notice in the present case.  Corrective action 
is therefore required.  

IV. Compensable Rating for Service-Connected Amebiasis

VCAA letters were provided to the veteran in both April 2004 
and May 2004 to provide notice concerning the types of 
evidence needed to support his claim for a compensable rating 
for the service-connected amebiasis.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (January 30, 2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, the two VCAA notice letters sent to the veteran in 2004 
do not comply with the requirements set forth in Vazquez-
Flores.  In the letters the veteran was only generally 
notified of the need to submit medical evidence showing that 
his service-connected condition has worsened.  This type of 
notice is not adequate pursuant to Vazquez-Flores, and hence 
a remand is required in order to provide a legally adequate 
notice.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should issue a VCAA 
notification letter to the veteran with 
regard to his claim for service 
connection for cellulitis, his claim for 
service connection for GERD, to include 
as secondary to the service-connected 
amebiasis, and his claim for service 
connection for PTSD.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice provided 
with respect to the GERD claim must 
specifically address the theory of 
secondary service connection.  

2.  The AOJ should issue a VCAA 
notification letter with respect to the 
claim for entitlement to a compensable 
rating for service-connected amebiasis 
that is in accordance with the 
requirements set forth in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).  

3.  The veteran should be contacted and 
requested to provide all pertinent 
information concerning the two private 
physicians who he reports treated him for 
cellulitis following separation from 
service.  An attempt should be made to 
obtain records from any identified 
sources.  

4.  An attempt should be made to obtain 
any additional service personnel records 
that have not already been associated 
with the claims file.  

5.  After obtaining the appropriate 
release form, the AOJ should procure 
legible copies of records of PTSD 
treatment rendered to the veteran at the 
Vet Center in Babylon, New York, from 
December 2005 to the present.  An attempt 
also should be made to obtain copies of 
records of the alcohol detoxification 
program that the veteran participated in 
shortly after his discharge from active 
military duty.  Any required information 
and releases needed to obtain these 
records should be obtained from the 
veteran.  

6.  The AOJ should obtain copies of all 
records of psychiatric treatment that the 
veteran has received at the Northport VA 
Medical Center from July 2004 to the 
present.  

7.  The AOJ should contact the veteran 
and ask him to provide as specific 
information as possible regarding his 
purported in-service stressors, including 
those discussed in an April 2004 
statement and at the September 2006 
personal hearing.  See T. at 3-13, 29.  
Specifically, the veteran should be asked 
to provide dates, military unit(s), duty 
assignment(s), pertinent locations, and 
the names of fellow service person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of an such stressor(s).  

8.  Following the above, and taking into 
consideration the information already 
contained in the veteran's statement of 
April 2004 and his testimony at the 
September 2006 personal hearing, the AOJ 
must ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
attempt to corroborate the reported in-
service stressors.  Among others, the 
JSRRC should be asked to confirm whether 
the airfield at which the veteran landed 
in Tan (or Dan) Nang, Vietnam, on 
December 2, 1966, was bombed a few 
minutes after his arrival.  

9.  If the AOJ determines that the 
veteran was exposed to a stressor(s) in 
service, it should then schedule him for 
a VA examination to determine whether he 
meets the diagnostic criteria for PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, if 
any, should be conducted.  

If PTSD is diagnosed, the examiner should 
be asked to specify which stressor(s) was 
(were) used as the basis for the 
diagnosis, whether the stressors found to 
be established by the record were 
sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  

10.  The veteran also should be scheduled 
for an appropriate medical examination 
with respect to his claim for service 
connection for cellulitis.  Any 
appropriate testing, if any, should be 
conducted.  As part of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability or greater) that (1) 
the veteran currently has cellulitis, and 
(2) any currently diagnosed cellulitis is 
causally connected or related to the 
period of service.  A rationale should be 
provided for all opinions expressed.  

11.  Following the completion of the 
above development, the AOJ should then 
readjudicate all of the remanded issues.  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


